           Case 1:20-cv-01977-SAG Document 21 Filed 09/18/20 Page 1 of 3



                                  UNITED STATES DIST RICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812


                                          September 18, 2020

  Marcus C. Gaskins
  P.O. Box 438
  Odenton, Maryland 21113

  LETTER OPINION

         RE:     Gaskins v. Hager, et al., 20-1977-SAG

  Dear Mr. Gaskins and Counsel:

          Plaintiff Marcus C. Gaskins (“Plaintiff”) filed this lawsuit, pro se, against Defendants Phil
  Hager, Gregorio Africa, and Sherri Dickerson (collectively “Defendants”), who appear from the
  Complaint caption to be management-level employees with Anne Arundel County, Maryland.
  ECF 1. The Complaint alleges employment discrimination, on the basis of Plaintiff’s male gender,
  in violation of Title VII of the Civil Rights Act of 1964 and “Title 20, Subtitle 6 of the State
  Government Article, Annotated Code of Maryland.” Id. Defendants have filed a motion to dismiss
  (“the Motion”), ECF 14, asserting that the Complaint fails to state a claim upon which relief can
  be granted. I have reviewed the Motion, along with the relevant oppositions, supplements, and
  replies. ECF 16, 19, 20. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the
  reasons stated herein, the Motion will be granted, and Plaintiff’s Complaint will be dismissed
  without prejudice.

          Federal Rule of Civil Procedure 12(b)(6) permits a defendant to test the legal sufficiency
  of a complaint by way of a motion to dismiss. See In re Birmingham, 846 F.3d 88, 92 (4th Cir.
  2017); Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v.
  Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aff'd sub nom., McBurney v. Young, 569 U.S. 221,
  (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion
  constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true, the
  complaint fails as a matter of law “to state a claim upon which relief can be granted.” Fed. R. Civ.
  P. 12(b)(6); see In re Birmingham, 846 F.3d at 92.
          Whether a complaint states a claim for relief is assessed by reference to the pleading
  requirements of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must
  contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”
  Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants with “fair notice” of
  the claims and the “grounds” for entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S.
  544, 555-56 (2007).
         Case 1:20-cv-01977-SAG Document 21 Filed 09/18/20 Page 2 of 3
Gaskins v. Hager
Civil No. SAG-20-1977
September 18, 2020
Page 2

        To survive a motion under Federal Rule of Civil Procedure 12(b)(6), a complaint must
contain facts sufficient to “state a claim to relief that is plausible on its face.” Id. at 570; see
Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in Twombly expounded the pleading
standard for ‘all civil actions’ . . . .”); see also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017).
But, a plaintiff need not include “detailed factual allegations” in order to satisfy Rule 8(a)(2).
Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not countenance dismissal of a
complaint for imperfect statement of the legal theory supporting the claim asserted.” Johnson v.
City of Shelby, Miss., 574 U.S. 10, 11 (2014) (per curiam).
        Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,
550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a
complaint provides no more than “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the
minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken
as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is
improbable and ‘. . . recovery is very remote and unlikely.’” Twombly, 550 U.S. at 556.
        In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual
allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]
in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440
(4th Cir. 2011); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017);
Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650
F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is not required to
accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).
“A court decides whether [the pleading] standard is met by separating the legal conclusions from
the factual allegations, assuming the truth of only the factual allegations, and then determining
whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the
legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),
cert. denied, 566 U.S. 937 (2012).
        Because Plaintiff brought this action pro se, this Court affords his pleadings liberal
construction. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also Loe v. Armistead, 582 F.2d
1291, 1295 (4th Cir. 1978). Essentially, pro se pleadings are held to a less stringent standard than
those drafted by attorneys. Hughes v. Rowe, 449 U.S. 5, 9–10 (1980) (per curiam). However,
even liberal construction does not require district courts to “conjure up questions never squarely
presented.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985); see also Bey v.
Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 314 (D. Md. 2014), aff’d, 584 F. App’x 135 (4th
Cir. 2014) (“[L]iberal construction does not absolve Plaintiff from pleading a plausible claim.”);
Coulibaly v. J.P. Morgan Chase Bank, N.A., Civil Action No. DKC-10-3517, 2011 WL 3476994,
at *6 (D. Md. Aug. 8, 2011) (“[E]ven when pro se litigants are involved, the court cannot ignore a
clear failure to allege facts that support a viable claim.”); aff’d 526 F. App’x 255 (4th Cir. 2013).
Moreover, a federal court may not act as an advocate for a self-represented litigant. See Brock v.
Carroll, 107 F.3d 241, 242-43 (4th Cir. 1996); Weller v. Dep’t of Social Servs., 901 F.2d 387, 391
(4th Cir. 1990).


                                                   2
         Case 1:20-cv-01977-SAG Document 21 Filed 09/18/20 Page 3 of 3
Gaskins v. Hager
Civil No. SAG-20-1977
September 18, 2020
Page 3

        The question before the Court, then, is whether Plaintiff’s Complaint states a plausible
claim for relief against the three named Defendants, Phil Hager, Gregorio Africa, and Sherri
Dickerson. It does not. In fact, Plaintiff’s factual statement in support of his Complaint makes no
reference to the three named defendants at all. See ECF 1. Moreover, even assuming that Plaintiff
were able to “supplement” his Complaint via subsequent filings, his “Submittal of Statement of
Allegation (Facts) in Anne Arundel County Case,” ECF 16, which attached forty-two exhibits, is
similarly devoid of any reference to Hager, Africa, or Dickerson. Those three individuals are the
only named defendants in the Complaint, and Plaintiff has made no allegations against any of
them. Accordingly, the Defendants cannot possibly have “fair notice” of the basis of Plaintiff’s
claims. Under the legal standards described above, Plaintiff’s Complaint fails to state a claim for
which relief can be granted, and must be dismissed.
        For the reasons set forth herein, Defendants’ motion to dismiss, ECF 14, will be granted.
Plaintiff’s claims will be dismissed without prejudice, and this case will be closed.

       A separate order follows.

                                                             Sincerely yours,

                                                                     /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                                3
